SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-54854 DANE EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0654981 (IRS Employer Identification Number) 500 McLeod Trail East - #5178 Bellingham, Washington, USA 98226 (Address of principal executive offices)(Zip Code) Tel. (866) 676-7678 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o The issuer had 53,600,000 shares of common stock issued and outstanding as of June 19, 2013. EXPLANATORY NOTE: This Form 10-Q/A has been filed by Dane Exploration Inc. to amend its designation per Rule 12b-2 of the Exchange Act to report that the registrant is a shell company. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DANE EXPLORATION INC. /s/ David Christie David Christie President & CEO, CFO, PAO, Secretary and Treasurer, Director, and Board Chair Dated:June 19, 2013 2
